Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Attachment to Advisory Action
2.    Applicants' amendments and arguments filed 6/29/2016 have been considered but the claims have not been entered. 
Further Claims 1 and 5 have been amended and new claims 23-30 have been added as well. Therefore there are additional claims presented without cancelling a corresponding number of finally rejected claims and as such the amendments are not entered. Further the amendments require further search and review for further consideration to do new ground of rejection. Therefore, after final amendment and new claims 23-30 cannot be reviewed and the search conducted within the allotted time for AFCP 2.0 program and within the guidelines of the pilot program. Therefore, the claims have not been entered in this AFCP 2.0 program and further search and considerations are required.


Conclusion
4. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792          
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792